Exhibit 10.28

REX ENERGY CORPORATION

2007 LONG-TERM INCENTIVE PLAN

NONQUALIFIED STOCK OPTION AGREEMENT

THIS NONQUALIFIED STOCK OPTION AGREEMENT (this “Agreement”) is effective
            , 200     (the “Grant Date”), between Rex Energy Corporation, a
Delaware corporation (the “Company”), and                      (the “Employee”).

W I T N E S S E T H :

WHEREAS, the Company has established the Rex Energy Corporation 2007 Long-Term
Incentive Plan (the “Plan”); and

WHEREAS, the Employee is currently an employee of the Company or one of its
Affiliates, and the Company desires to encourage the Employee’s continued
service and, as an inducement thereto, has determined to grant to the Employee
pursuant to the Plan the option provided for herein.

NOW, THEREFORE, in consideration of the premises and the covenants and
agreements herein contained and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Company and the
Employee hereby agree as follows:

 

1. Definitions. Capitalized terms not otherwise defined in this Award Agreement
shall have the meanings given to such terms in the Plan.

 

2.

Grant. Effective as of the Grant Date, the Company hereby grants to the Employee
pursuant to the terms and conditions of the Plan an option (the “Option”) to
purchase                      shares of common stock of the Company, $0.001 par
value per share (“Common Stock”), at a price of $             per share (the
“Option Price”). The Option shall be for a term commencing on the Grant Date and
ending on the date immediately preceding the tenth (10th) anniversary of the
Grant Date (the “Expiration Date”) (unless such Option terminates earlier as
provided in this Award Agreement or as set forth under the terms of the Plan).
The Option is subject to the terms and provisions of the Plan, which are hereby
incorporated herein by reference and the terms and provisions of this Award
Agreement.

 

3. Vesting.

 

 

(a)

Vesting. The Option shall vest and be exercisable on the third (3rd) anniversary
of the Grant Date.

 

  (b) Change in Control of the Company. Notwithstanding the vesting schedule set
forth above, all unvested Options will immediately vest and become immediately
exercisable upon a Change in Control of the Company.

 

4. Non-Incentive Stock Option. The Option is not intended to qualify as an
“incentive stock option” as defined in Section 422 of the Internal Revenue Code
of 1986, as amended.

 

5.

Exercise of Options. The Option may be exercised from time to time as to the
total number of shares that may then be issuable upon the exercise thereof or
any portion thereof by the

 

1



--------------------------------------------------------------------------------

 

Employee, a Permitted Assignee (as defined in Section 6) with the consent of the
Committee, or, in the event of the death or disability of the Employee, the
Employee’s executors, administrators, guardian or legal representative by giving
written notice of such exercise to the Company or its designated agent in
substantially the form attached hereto as Exhibit A.

 

6. Assignment. The Option may not be transferred or assigned in any manner by
the Employee except by will or the laws of descent and distribution or pursuant
to a qualified domestic relations order (as defined in Section 401(a)(13) of the
Internal Revenue Code of 1986, as amended, or Section 206(d)(3) of the Employee
Retirement Income Security Act of 1974, as amended), and shall be exercisable
during the Employee’s lifetime only by him or her (or, if under a qualified
domestic relations order, his or her alternate payee). Notwithstanding the
foregoing, a Participant may assign or transfer the Option with the consent of
the Committee (i) for charitable donations; (ii) to the Employee’s spouse,
children or grandchildren (including any adopted and stepchildren and
grandchildren), or (iii) to a trust for the benefit of the Employee or the
persons referred to in clause (ii) (each transferee thereof, a “Permitted
Assignee”); provided that such Permitted Assignee shall be bound by and subject
to all of the terms and conditions of the Plan and this Award Agreement and
shall execute an agreement satisfactory to the Company evidencing such
obligations; and provided further that such Employee shall remain bound by the
terms and conditions of the Plan. Any attempted assignment of the Option in
violation of this Section 6 shall be null and void. In the discretion of the
Committee, any attempt to transfer the Option other than under the terms of the
Plan and this Award Agreement may terminate the Option.

 

7. Changes in the Company’s Capital Structure. The existence of the Option shall
not affect in any way the right or power of the Company (or any company the
stock of which is awarded pursuant to this Award Agreement) or its stockholders
to make or authorize any adjustment, recapitalization, reorganization or other
changes in its capital structure or its business, engage in any merger or
consolidation, issue any debt or equity securities, dissolve or liquidate, or
sell, lease, exchange or otherwise dispose of all or any part of its assets or
business, or engage in any other corporate act or proceeding, whether of a
similar character or otherwise.

 

8. Requirements of Law. The Company shall not be required to sell or issue any
shares on the exercise of the Option if the issuance of such shares shall
constitute a violation by the Employee or the Company of any provisions of any
law or regulation of any governmental authority. Specifically, in connection
with any applicable statute or regulation relating to the registration of
securities, upon exercise of the Option, the Company shall not be required to
issue any shares of Stock unless the Committee has received evidence
satisfactory to it to the effect that the Employee will not transfer the shares
of Stock except in accordance with applicable law, including receipt of an
opinion of counsel satisfactory to the Company to the effect that any proposed
transfer complies with applicable law. The determination by the Committee on
this matter shall be final, binding and conclusive. The Company may, but shall
in no event be obligated to, register any shares of Stock covered by the Plan
pursuant to applicable securities laws of any country or any political
subdivision. In the event the shares of Stock issuable on exercise of the Option
are not registered, the Company may imprint on the certificate evidencing the
shares of Stock the following legend or any other legend that counsel for the
Company considers necessary or advisable to comply with applicable law:

THE SHARES OF STOCK REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933 OR UNDER THE SECURITIES LAWS OF ANY STATE AND
MAY NOT BE SOLD OR TRANSFERRED EXCEPT UPON SUCH REGISTRATION OR UPON RECEIPT BY
THE CORPORATION

 

2



--------------------------------------------------------------------------------

OF AN OPINION OF COUNSEL SATISFACTORY TO THE CORPORATION, IN FORM AND SUBSTANCE
SATISFACTORY TO THE CORPORATION, THAT REGISTRATION IS NOT REQUIRED FOR SUCH SALE
OR TRANSFER.

Should the shares of Stock be represented by book or electronic entry rather
than a certificate, the Company may take such steps to restrict transfer of the
shares of Stock as counsel for the Company considers necessary or advisable to
comply with applicable law. The Company shall not be obligated to take any other
affirmative action to cause the exercise of the Option or the issuance of shares
pursuant thereto to comply with any law or regulation of any governmental
authority.

 

9. Termination. The Option, to the extent it shall not previously have been
exercised, shall terminate on the earlier of the following unless the Committee
extends the term of this Option to a period not extending beyond the Expiration
Date:

 

  (a) Termination of Employment for Any Reason Other Than Death, Retirement or
Disability. Upon the date of the Termination of Employment of the Employee for
any reason other than death, Retirement or Disability, the Employee shall cease
vesting in the Option, but during the ninety-day period following the Employee’s
Termination of Employment, the Employee shall be entitled to exercise the
Employee’s vested Option in respect of the number of shares that the Employee
would have been entitled to purchase had the Employee exercised the Option on
the date of such Termination of Employment. If the Employee should die within
such ninety-day period, the Employee’s executor, administrator, or the person to
whom the Option shall be transferred by the Employee’s will or the laws of
descent and distribution shall have until the end of the original ninety-day
time period to exercise the Employee’s vested Option in respect of the number of
shares that the Employee would have been entitled to purchase had the Employee
exercised the Option on the date of the Employee’s Termination of Employment.

 

  (b) Death. Upon the death of the Employee while in the employ of the Company,
his or her executors, administrators or any person or persons to whom his Option
may be transferred by will or by the laws of descent and distribution, shall
have the right, at any time prior to the earlier of the Expiration Date or one
year following the date of the Employee’s death, to exercise the Option in full.

 

  (c) Retirement. Upon the Retirement of the Employee, the Employee shall have
the right, at any time prior to the earlier of the Expiration Date or one year
following the date of the Employee’s Retirement, to exercise the Option to the
extent it was vested at the date of Retirement. For purposes of this Award
Agreement, “Retirement” means the voluntary termination by the Employee of the
Employee’s employment relationship with Company and all Affiliates which occurs
on or after the Employee attains the age of 65.

 

  (d) Disability. Upon the Termination of Employment of the Employee due to a
Disability, the Employee shall have the right, at any time prior to the earlier
of the Expiration Date or the one year following the date of Termination of
Employment of the Employee due to a Disability, to exercise the Option in full.

 

  (e) On the Expiration Date.

 

10. Forfeiture for Cause. This Option shall be subject to the Forfeiture for
Cause provisions set forth in Section 4.7 of the Plan.

 

3



--------------------------------------------------------------------------------

11. No Rights as a Stockholder. The Employee shall not have any rights as a
stockholder with respect to any shares issuable upon the exercise of the Option
until the date of issuance of the stock certificate or certificates representing
such shares following the Employee’s exercise of the Option pursuant to its
terms and conditions and payment for such shares. Except as otherwise provided
in the Plan, no adjustment shall be made for dividends or other distributions
made with respect to the Common Stock the record date for the payment of which
is prior to the date of issuance of the stock certificate or certificates
representing such shares following the Employee’s exercise of the Option.

 

12. Tax Withholding. To the extent that the grant, exercise or vesting of the
Option results in income to the Employee for federal, state, local or foreign
income, employment, excise or other tax purposes with respect to which the
Company or an Affiliate has a withholding obligation, the Company or Affiliate
may deduct from other compensation payable to the Employee any sums required by
federal, state, local or foreign tax law to be withheld with respect to the
grant, exercise or vesting of the Option. In the alternative, the Company or
Affiliate may require the Employee (or other person validly exercising the
Option) to pay such sums for taxes directly to the Company or Affiliate, as the
case may be, in cash or by check within one day after the date of grant, vesting
or exercise. In the discretion of the Committee, and with the consent of the
Employee, the Company may reduce the number of shares of Stock issued to the
Employee upon the Employee’s exercise of the Option to satisfy the tax
withholding obligations of the Company or an Affiliate; provided that the Fair
Market Value of the shares of Stock held back shall not exceed the Company’s or
the Affiliate’s Minimum Statutory Tax Withholding Obligation.

The Company shall have no obligation upon grant, vesting or exercise of the
Option to issue any shares of Stock hereunder until the Company or an Affiliate
has received payment sufficient to cover the Minimum Statutory Tax Withholding
Obligation with respect to that grant, vesting or exercise. Neither the Company
nor any Affiliate shall be obligated to advise the Employee of the existence of
the tax or the amount which it will be required to withhold.

 

13. No Fractional Shares. All provisions of this Award Agreement concern whole
shares. Notwithstanding anything contained in this Award Agreement to the
contrary, if the application of any provision of this Award Agreement would
yield a fractional share, such fractional share shall be rounded down to the
next whole share.

 

14. Notices. Any notice, instruction, authorization, request or demand required
hereunder shall be in writing, and shall be delivered either by personal
delivery, by telegram, telex, telecopy or similar facsimile means, by certified
or registered mail, return receipt requested, by facsimile transmission or by
courier or delivery service, to the Company at 1975 Waddle Road, State College,
Pennsylvania 16803, Attention: General Counsel, facsimile number (814) 278-7286,
and to the Employee at the Employee’s address and facsimile number (if
applicable) indicated beneath the Employee’s signature on the execution page of
this Award Agreement, or at such other address and facsimile number as a party
shall have previously designated by written notice given to the other party in
the manner hereinabove set forth. Notices shall be deemed given when received,
if sent by facsimile means (confirmation of such receipt by confirmed facsimile
transmission being deemed receipt of communications sent by facsimile means);
and when delivered (or upon the date of attempted delivery where delivery is
refused), if hand-delivered, sent by express courier or delivery service, or
sent by certified or registered mail, return receipt requested.

 

15.

No Employment Obligation. This Award Agreement is not an employment contract,
express or implied, and no provision of this Award Agreement shall impose upon
the Company or any

 

4



--------------------------------------------------------------------------------

 

Affiliate any obligation to employ or continue to employ, or utilize the
services of, the Employee. The right of the Company or any Affiliate to
terminate the employment of the Employee shall not be diminished or affected by
reason of the fact that the Option has been granted to the Employee, and nothing
in the Plan or this Award Agreement shall interfere with or limit in any way the
right of the Company or its Affiliates to terminate any employee’s employment at
any time or for any reason not prohibited by law.

 

16. Successors and Assigns. Except as otherwise provided to the contrary in this
Award Agreement or in the Plan, this Award Agreement shall bind, be enforceable
by and inure to the benefit of the Company, its Affiliates, and their successors
and assigns, and to the Employee, the Employee’s Permitted Assignees, executors,
administrators, agents, legal and personal representatives.

 

17. Grant Subject to Terms of Plan and this Award Agreement. The Employee
acknowledges and agrees that the grant of the Option hereunder is made pursuant
to and governed by the terms of the Plan and this Award Agreement, ratifies and
consents to any action taken by the Company, the Board of Directors or the
Committee concerning the Plan and agrees that the grant of the Option pursuant
to this Award Agreement is subject in all respects to the more detailed
provisions of the Plan.

 

18. Amendment and Waiver. Subject to Section 18.1 of the Plan, this Award
Agreement may be amended, modified or superseded by written instrument executed
by the Company and the Employee. Only a written instrument executed and
delivered by the party waiving compliance hereof shall make any waiver of the
terms or conditions effective. Any waiver granted by the Company shall be
effective only if executed and delivered by a duly authorized executive officer
of the Company. The failure of any party at any time or times to require
performance of any provisions hereof shall in no manner affect the right to
enforce the same. No waiver by any party of any term or condition, or of any
breach of any term or condition, contained in this Award Agreement, in one or
more instances, shall be construed as a continuing waiver of any such condition
or breach, a waiver of any other term or condition, or a waiver of any breach of
any other term or condition.

 

19. Governing Law and Severability. This Award Agreement shall be governed by
the laws of the State of Delaware, excluding any conflicts or choice of law rule
or principle that might otherwise refer construction or interpretation of the
Plan to the substantive law of another jurisdiction. Recipients of Awards under
the Plan are deemed to submit to the exclusive jurisdiction and venue of the
federal or state courts of Pennsylvania. The invalidity of any provision of this
Award Agreement shall not affect any other provision of this Award Agreement,
which shall remain in full force and effect.

 

20. Counterparts. This Award Agreement may be executed in two or more
counterparts, each of which shall be an original for all purposes but all of
which taken together shall constitute but one and the same instrument.

[SIGNATURES BEGIN ON FOLLOWING PAGE]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Award Agreement has been duly executed and delivered as
of the day and year first above mentioned.

 

REX ENERGY CORPORATION:

By:

 

 

Name:

 

 

Title:

 

 

EMPLOYEE:  

 

  [                    ]

 

6



--------------------------------------------------------------------------------

EXHIBIT A

REX ENERGY CORPORATION

2007 LONG-TERM INCENTIVE PLAN

Exercise of Stock Option

Rex Energy Corporation

1975 Waddle Road

State College, Pennsylvania 16803

Attention: General Counsel

Dear Sir or Madam:

The undersigned Optionee,                     , hereby exercises the Option
granted to him pursuant to the Rex Energy Corporation 2007 Long-Term Incentive
Plan dated             , 200     between Rex Energy Corporation (the “Company”)
and the Optionee with respect to                  shares of common stock, $0.001
par value per share (“Common Stock”), of the Company covered by said Option, and
tenders, and tenders herewith the following form of payment [check all that
apply]:

 

  ¨ Check for $            , payable to “Rex Energy Corporation”

 

  ¨ Certificate(s) for                      shares of Common Stock of the
Company that I have owned for at least six months or have purchased in the open
market. (These shares will be valued as of the date when the Company receives
this notice.)

 

  ¨ Attestation Form covering shares of Common Stock of the Company. (These
shares will be valued as of the date when the Company receives this notice.)

The exact legal name and registered address on such certificate should be:

 

 

 

   

 

   

 

   

 

 

The Optionee’s social security number is:
                                         .

ACKNOWLEDGMENTS:

 

1. I understand that all sales of purchased shares are subject to compliance
with the Company’s policy on securities trades, and I acknowledge that the
Company has encouraged me to consult my own adviser to determine the form of
ownership that is appropriate for me.

 

2. I hereby acknowledge that I received and read a copy of the prospectus
describing the Rex Energy Corporation 2007 Long-Term Incentive Plan and the tax
consequences of an exercise.

 

3. I understand that I must recognize ordinary income equal to the excess of the
fair market value of the purchased shares on the date of exercise and the
exercise price. I further understand that I am required to pay withholding taxes
at the time of exercising this Option.

 

OPTIONEE’S SIGNATURE   DATE:  

 

 

 

 